DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-34 responded on August 05, 2022 are pending,  claims 6, 10, 13, and 29 are amended.
Response to Arguments
Applicant's arguments, see pg. 10, filed August 05, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Choi’s teaching of UE’s RF capability is different from the TxAS capability recited in claim 1. Applicant particularly indicated UE’s RF capabilities is within or out of a CP [0108]. However, this is just one of the configuration information carried in UE’s antenna switching capability feedback (i.e. UE capability message) disclosed by Choi. Office action does not rely upon the teaching of paragraph [0108].  
In addition, Claim 1 does not recite what type of information or configuration is for indicating the TxAS capability for each port of the UE. It is not clear the message indicating whether the UE supports TxAS capability (a query message) or the message indicating UE supports TxAS (possibly with configuration information). The feedback with antenna switching capability configuration information can indicate a supported TxAS capability.  Applicant also argued that Choi does not discuss per-TxAS capability. Choi discloses a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)  mapping to symbols in [0116] . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-24, 26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2012/0213154 A1, hereinafter "Gaal") in view of Choi et al. (US 2021/0083825 A1, hereinafter "Choi").
Regarding claim 1, Gaal discloses a method for wireless communication at a user equipment (UE), comprising:
transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port] of the UE (Gaal, [0068, 70] UE transmits an indication of its capability for transmission antenna switching per component carrier in the UE's carrier aggregation, the UE selects one or more antenna ports for uplink transmissions based on 1) antenna select triggers or assignments received from a base station, and 2) one or more determinations made by the UE) ;
receiving a configuration message from the base station indicating an uplink multiple-input/multiple-output UL MIMO) configuration for the UE, the UL MIMO configuration being based at least in part on the UE capability message and comprising the use of two or more ports of the UE (Gaal, [0070] In response, a base station may transmit control information that includes a transmission antenna selection for the UE based on the indication of the UE capability and precoding on the data symbols (i.e. spatial layers));
identifying, based at least in part on the configuration message, a sounding reference signal (SRS) configuration to use for transmitting SRSs in conjunction with the UL MIMO communications, the SRS configuration comprising a configuration for transmission by the UE of SRSs using at least one of the two or more ports of the UE, the SRSs transmitted on one or more antennas of the UE selected according to a TxAS configuration for the respective port (Gaal, [0083, 92] downlink communication to the UE including the control information that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS); and 
transmitting the SRSs in conjunction with the UL MIMO communications and according to the SRS configuration (Gaal, [0092]  the same antenna is used when SRS1 and SRS2 are transmitted at the same time on the first component carrier and the second component carrier respectively).
Gaal does not explicitly disclose the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port] of the UE and UL MIMO communications over two or more spatial layers. 	
Choi discloses transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for each port of the UE (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)) and UL MIMO communications over two or more spatial layers (Choi, [0116] supports not only antenna switching for SRS transmission on one carrier but also at least 2Tx switching or 4Tx switching (i.e. two or more spatial layers), also see [0074] for N transceivers units and M physical antennas ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).
Regarding claim 2, Gaal discloses determining that the configuration message indicates that the UE is to use an open-loop TxAS configuration, wherein the UE autonomously selects the TxAS configuration to use for each port when transmitting the SRSs (Gaal, [0066] If open-loop UE TAS is enabled, the transmit antenna is to be selected by the UE and may not be specified in the standard. For SRS, if antenna selection is enabled for a UE supporting TAS, SRS can be transmitted from either antenna alternating in time).
Regarding claim 3, Gaal discloses determining that the configuration message indicates that the UE is to use a closed-loop TxAS configuration, wherein the configuration message indicates the TxAS (Gaal, [0068] the UE is configured for closed-loop TAS, where UL TAS for designated component carriers is controlled according to control information from an associated base station)
Regarding claim 4, Gaal discloses the configuration message indicates a separate TxAS configuration for each port of the UE (Gaal, [0010, 74] then UL TAS may be configured for component carriers in the carrier aggregation independently, the UE supports operation on multiple bands and has separate antenna ports for operating bands or groups of operating bands. The UE may have two MIMO antenna ports for bands below 1 GHz and separately two other MIMO antenna ports for bands above 1 GHz).
Regarding claim 9, Gaal discloses a method for wireless communication at a user equipment (UE), comprising:
transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port] of the UE (Gaal, [0070] UE transmits an indication of its capability for transmission antenna switching per component carrier in the UE's carrier aggregation) ;
receiving a configuration message from the base station indicating an uplink multiple-input/multiple-output UL MIMO) configuration for the UE, the UL MIMO configuration being based at least in part on the UE capability message and comprising the use of two or more ports of the UE (Gaal, [0070] In response, a base station may transmit control information that includes a transmission antenna selection for the UE based at least in part on the indication of the UE capability and precoding on the data symbols (i.e. spatial layers));
determining that at least one component carrier (CC) of two or more CCs being transmitted using a first power amplifier is configured for the UL MIMO communications in accordance with the UL MIMO configuration (Gaal, [0068] where the UE selects one or more antenna ports for uplink transmissions based on 1) antenna select triggers or assignments received from a base station, and 2) one or more determinations made by the UE. For one or more of the component carriers, the UE is configured for closed-loop TAS, where UL TAS for designated component carriers is controlled according to control information from an associated base station);
identifying, based at least in part on the configuration message, a sounding reference signal (SRS) configuration to use for transmitting SRSs in conjunction with the UL MIMO communications, the SRS configuration comprising a configuration for transmission by the UE of SRSs using at least one of the two or more ports of the UE, the SRSs transmitted on one or more antennas of the UE selected according to a TxAS configuration for the respective port (Gaal, [0083, 92] downlink communication to the UE including the control information that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS); and 
transmitting the SRSs in conjunction with the UL MIMO communications and according to the SRS configuration (Gaal, [0092]  the same antenna is used when SRS1 and SRS2 are transmitted at the same time on the first component carrier and the second component carrier respectively).
Gaal does not explicitly disclose the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port] of the UE and UL MIMO communications over two or more spatial layers. 
Choi discloses transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for each port of the UE (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)) and UL MIMO communications over two or more spatial layers (Choi, [0116] the hybrid beamforming structure may be represented by N transceiver units (TXRV) and M physical, antennas for simplicity. Then, the digital beamforming for the L data layers to be transmitted from the transmitting side may be represented by an N by L matrix, and then N converted digital signals are converted into analog signals through the TXRUs and then subjected to analog beamforming
represented by an M by N matrix).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).
Regarding claim 10, Gaal discloses transmitting a same SRSs on the at least one CC and on one or more additional CCs using a same SRS configuration, wherein the one or more additional CCs are not configured for UL MIMO communications (Gaal, [0093] the UE may proceed according to fixed rules, where certain antenna ports are always utilized first for particular component carriers (e.g. always use port 0). By way of further example, in the context of periodic SRS, if the same antenna port is required, configuration of periodic SRS of all component carriers should be consistent, such that these simultaneous SRS transmissions use the same port in the corresponding subframes).
Regarding claim 11, Gaal discloses transmitting the at least one CC using the first power amplifier and according to a first SRS configuration; and transmitting one or more additional CCs using a second power amplifier and according to a second SRS configuration, wherein the first pmver amplifier is different from the second power amplifier (Gaal, [0071] the UE's carrier aggregation are non-continuous, i.e., separated from one another in frequency, and use different PAS for different component carriers, then ULTAS may be configured for component carriers in the carrier aggregation independently).
Regarding claim 12, Gaal discloses the at least one CC is transmitted in a first band and the one or more additional CCs are transmitted in a second band that is different from the first band (Gaal, [0071] the UE's carrier aggregation are non-continuous, i.e., separated from one another in frequency, and use different PAS for different component carriers, then ULTAS may be configured for component carriers in the carrier aggregation independently).
Regarding claim 13, Gaal discloses wherein: the first SRS configuration is a same SRS configuration as the second SRS configuration (Gaal, [0071, 93] the UE may proceed according to fixed rules, where certain antenna ports are always utilized first for particular component carriers (e.g. always use port 0). By way of further example, in the context of periodic SRS, if the same antenna port is required, configuration of periodic SRS of all component carriers should be consistent, such that these simultaneous SRS transmissions use the same port in the corresponding subframes).
Regarding claim 14, Gaal discloses wherein: the first SRS configuration is different from the second SRS configuration (Gaal, [0071] the UE's carrier aggregation are non-continuous, i.e., separated from one another in frequency, and use different PAS for different component carriers, then ULTAS may be configured for component carriers in the carrier aggregation independently).
Regarding claim 15, Gaal discloses determining that the UE has a different number of transmit paths than receive paths, wherein the SRS configuration is selected based at least in part on the determining (Gaal, [0092-93] For SRS, if antenna selection is enabled for a UE supporting TAS, SRS can be transmitted from either antenna alternating in time, UE may resolve antenna selection assignments received from the base station to achieve certain criteria. For example, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS. That is, there is an implicit sequence or pattern for SRS transmissions).
Regarding claim 16, Gaal discloses method for wireless communication at a user equipment (UE), comprising: 
transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port of] the UE (Gaal, [0068, 70] UE transmits an indication of its capability for transmission antenna switching per component carrier in the UE's carrier aggregation, the UE selects one or more antenna ports for uplink transmissions based on 1) antenna select triggers or assignments received from a base station, and 2) one or more determinations made by the UE);
receiving a trigger message from a base station indicating that the UE is to perform an aperiodic sounding reference signal (SRS) transmission (Gaal, [0070] In response, a base station may transmit control information that includes a transmission antenna selection for the UE based at least in part on the indication of the UE capability and precoding on the data symbols, aperiodic SRS (A-SRS) is supported. A-SRS may be a one-shot transmission or support for multi-shot A-SRS. A-SRS may be triggered by a physical downlink control channel (PDCCH) in UL grants (e.g., DCI format 0/4) or some DL grants (e.g., DCI format 1A));
identifying, based at least in part on the trigger message, a TxAS configuration for the UE to use to transmit the aperiodic SRS transmission (Gaal, [0083, 92] downlink communication to the UE including the control information that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS); and
transmitting the SRS transmission using one or more antennas selected based at least in part on the TxAS configuration (Gaal, [0092]  the same antenna is used when SRS1 and SRS2 are transmitted at the same time on the first component carrier and the second component carrier respectively).
Gaal discloses transmit antenna switching (TxAS) capability for each component carrier of the UE, but does not explicitly disclose transmit antenna switching (TxAS) capability for each port of the UE. 
Choi discloses transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for each port of the UE (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).	
Regarding claim 17, Gaal further discloses decoding one or more bits in the trigger message to identify the TxAS configuration (Gaal, [0083, 92] downlink communication to the UE including the control information (i.e. trigger message) that identifies the transmission antenna selection, the UE may resolve antenna selection assignments (i.e. bits) received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS).
Regarding claim 18, Gaal further discloses applying a reverse masking procedure to a field in the trigger message to identify the TxAS configuration (Gaal, [0083, 92] downlink communication to the UE including the control information that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules (i.e. field) to achieve a pattern dictated by the lowest repetition rate SRS).
Regarding claim 19, Gaal further discloses the field comprises a cyclic redundancy check (CRC) field of a physical downlink control channel (PDCCH) signal (Gaal, [0066] If closed-loop UE TAS is enabled, the selected transmit antenna may be indicated via different scrambling of the PDCCH cyclic redundancy check (CRC). If open-loop UE TAS is enabled, the transmit antenna is to be selected by the UE and may not be specified in the standard. For SRS, if antenna selection is enabled for a UE supporting TAS, SRS can be transmitted from either antenna alternating in time).
Regarding claim 20, Gaal further discloses decoding one or more bits in the trigger message to identify a flag associated with a plurality of possible TxAS configurations, wherein the TxAS configuration is selected based at least in part on the flag (Gaal, [0083, 92] downlink communication to the UE including the control information (i.e. trigger message) that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS).
Regarding claim 21, Gaal further discloses receiving an indication of the possible TxAS configurations from the base station during a channel connection or reconfiguration procedure (Gaal, [0066] UL TAS may be configured by higher layers (e.g., via RRC configuration)).
Regarding claim 22, Gaal further discloses the indication of the possible TxAS configurations is received via radio resource control (RRC) signaling (Gaal, [0066] UL TAS may be configured by higher layers (e.g., via RRC configuration)).
Regarding claim 23, Gaal further discloses the indication of the possible TxAS configurations is received in response to the UE capability message transmitted by the UE (Gaal, [0083, 92] downlink communication to the UE including the control information that identifies the transmission antenna selection, the UE may resolve antenna selection assignments received from the base station to achieve certain criteria, the UE may follow rules to achieve a pattern dictated by the lowest repetition rate SRS).
Regarding claim 24, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose the indication of the possible TxAS configurations is received in media access control (MAC) control element (CE). 
Choi from the same field of endeavor discloses the indication of the possible TxAS configurations is received in media access control (MAC) control element (CE) (Choi, [0124] The BS may provide the above information to the UE through RRC signaling (Layer 3 signaling), medium access control channel element (MAC CE) signaling (Layer 2 signaling)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).	
Regarding claim 26, Gaal discloses selecting an TxAS configuration that comprises an SRS transmission where different port and antenna pairs are transmitted during different SRS transmission instances (Gaal, [0066] SRS, if antenna selection is enabled for a UE supporting TAS, SRS can be transmitted from either antenna alternating in time).
Regarding claim 29, Gaal discloses a method for wireless communication at a base station, comprising:
receiving user equipment (UE) capability message from a UE, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for [each port of] the UE (Gaal, [0068, 70] Module 602 operates to receive an uplink communication from a UE comprising an indication of the UE's capability for antenna switching per component carrier in a carrier aggregation, the UE selects one or more antenna ports for uplink transmissions based on 1) antenna select triggers or assignments received from a base station, and 2) one or more determinations made by the UE);
transmitting, based at least in part on the UE capability message, a configuration message to the UE indicating an uplink multiple-input/multiple-output (UL MIMO) configuration and a TxAS configuration for the UE, the configuration message indicating a TxAS configuration for the UE to use for transmission of sounding reference signals (SRSs) from [each port of] the UE (Gaal, [0067, 70] In response, a base station may transmit control information that includes a transmission antenna selection for the UE based at least in part on the indication of the UE capability and precoding on the data symbols, and enable consistent ULTAS signaling for a UE configured for MIMO communication (i.e. UL MIMO configuration and TxAS configuration) ); and
receiving the SRSs in conjunction with the UL MIMO communications and according to the TxAS configuration [for each port] (Gaal, [0092]  the same antenna is used when SRS1 and SRS2 are transmitted at the same time on the first component carrier and the second component carrier respectively).
Gaal discloses transmit antenna switching (TxAS) capability for each component carrier of the UE, but does not explicitly disclose transmit antenna switching (TxAS) capability for each port of the UE. 
Choi discloses transmitting a UE capability message to a base station, the UE capability message indicating a supported transmit antenna switching (TxAS) capability for each port of the UE and use for the transmission of sounding reference signals (SRSs) from each port of the UE  (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)), and transmitting and receiving SRS for each port of UE (Choi, [0127] A BS may provide information on ports (or antenna ports) mapped to allocated SRS symbols to a UE performing antenna switching for SRS transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).	
Regarding claim 30, Gaal discloses generating the configuration message to indicate that the UE is to use an open-loop TxAS configuration where the UE autonomously selects the TxAS configuration to use for each port when transmitting the SRSs (Gaal, [0066] If open-loop UE TAS is enabled, the transmit antenna is to be selected by the UE and may not be specified in the standard. For SRS, if antenna selection is enabled for a UE supporting TAS, SRS can be transmitted from either antenna alternating in time).
Gaal discloses transmit antenna switching (TxAS) capability for each component carrier of the UE, but does not explicitly disclose transmit antenna switching (TxAS) capability for [each port of] the UE. 
Choi discloses the UE capability message indicating a supported transmit antenna switching (TxAS) capability for each port of the UE and use for the transmission of sounding reference signals (SRSs) from each port of the UE  (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).	
Regarding claim 31, Gaal discloses generating the configuration message to indicate that the UE is to use a closed-loop TxAS configuration where the configuration message indicates the TxAS configuration to use for [each port] when transmitting the SRSs (Gaal, [0068] the UE is configured for closed-loop TAS, where UL TAS for designated component carriers is controlled according to control information from an associated base station).
Choi discloses where the configuration message indicates the TxAS configuration to use for [each port] when transmitting the SRSs (Choi, [0116] a method of reporting UEs’ RF capabilities and configuring SRS transmission based thereon; Support at least [2Tx, 4Tx] switching with table 14 antenna index (i.e. each ports)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified UE capability disclosed by Gaal and antenna capability per antenna port disclosed by Choi with a motivation to make this modification in order to improve sounding performance by energy combining (Choi, [0160]).
Claims 5-8, 25-28 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2012/0213154 A1, hereinafter "Gaal") in view of Choi et al. (US 2021/0083825 A1, hereinafter "Choi") and further in view of Clevorn et al. (US 2014/0233665 A1, hereinafter "Clevorn").
Regarding claim 5, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose identifying a number of spatial layers in the two or more spatial layers associated with the UL MIMO communications; and selecting the SRS configuration based at least in part on the number of spatial layers.
Clevorn from the same field of endeavor discloses identifying a number of spatial layers in the two or more spatial layers associated with the UL MIMO communications (Clevorn, [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix); and selecting the SRS configuration based at least in part on the number of spatial layers(Clevorn, [0117] For the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 6, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose the SRS configuration comprises transmitting SRSs using a same number of antennas as the number of spatial layers.
Clevorn from the same field of endeavor discloses the SRS configuration comprises transmitting SRSs using the same number of antennas as the number of spatial layers (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 7, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose the SRS configuration comprises transmitting SRSs using a fewer number of antennas than the number of spatial layers.
Clevorn from the same field of endeavor discloses the SRS configuration comprises transmitting SRSs using a fewer number of antennas than the number of spatial layers (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas), with more physical antennas than transmit chains or in cases where some of the transmit chains should be deactivated).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 8, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose determining that the UE has a different number of transmit paths than receive paths, wherein the SRS configuration is selected based at least in part on the determining.
Clevorn from the same field of endeavor discloses determining that the UE has a different number of transmit paths than receive paths, wherein the SRS configuration is selected based at least in part on the determining (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 25, Gaal in view of Choi discloses UL MIMO communications and SRS configuration, Choi discloses precoding to reducing the number of RF chains in [0074] but does not explicitly disclose selecting an TxAS configuration that comprises an SRS transmission using fewer ports than antennas.
Clevorn from the same field of endeavor discloses selecting an TxAS configuration that comprises an SRS transmission using fewer ports than antennas (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas), with more physical antennas than transmit chains or in cases where some of the transmit chains should be deactivated).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).	
Regarding claim 27, Gaal discloses UL MIMO communications and SRS configuration, Choi discloses precoding to reducing the number of RF chains in [0074]  but does not explicitly disclose selecting an TxAS configuration that comprises an SRS transrnission using one port over two or more antennas.
Clevorn from the same field of endeavor discloses selecting an TxAS configuration that comprises an SRS transrnission using one port over two or more antennas (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas), with more physical antennas than transmit chains or in cases where some of the transmit chains should be deactivated).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).	
Regarding claim 28, Gaal discloses UL MIMO communications and SRS configuration, Choi discloses precoding to reducing the number of RF chains in [0074]   but does not explicitly disclose determining that the UE has a different number of transmit paths than receive paths, wherein the TxAS configuration is selected based at least in part on the determining.
Clevorn from the same field of endeavor discloses determining that the UE has a different number of transmit paths than receive paths, wherein the TxAS configuration is selected based at least in part on the determining (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 32, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose identifying a number of spatial layers in two or more spatial layers associated with the UL MIMO communications; and
selecting the TxAS configuration based at least in part on the number of spatial layers.
Clevorn from the same field of endeavor discloses identifying a number of spatial layers in two or more spatial layers associated with the UL MIMO communications (Clevorn, [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix); and selecting the TxAS configuration based at least in part on the number of spatial layers (Clevorn, [0083,0117] determine in advance the best transmit antenna for the target cell. If this is a different one than on the current cell, the switching to the selected transmit antenna and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 33, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose identifying a number of spatial layers in two or more spatial layers associated with a downlink (DL) MIMO communications; and
selecting the TxAS configuration based at least in part on the number of spatial layers.
Clevorn from the same field of endeavor discloses identifying a number of spatial layers in two or more spatial layers associated with a downlink (DL) MIMO communications (Clevorn, [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix); and selecting the TxAS configuration based at least in part on the number of spatial layers (Clevorn, [0083,0117] determine in advance the best transmit antenna for the target cell. If this is a different one than on the current cell, the switching to the selected transmit antenna and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Regarding claim 34, Gaal discloses UL MIMO communications and SRS configuration but does not explicitly disclose determining that the UE has a different number of transmit paths than receive paths, wherein the TxAS configuration is selected based at least in part on the determining.
Clevorn from the same field of endeavor discloses determining that the UE has a different number of transmit paths than receive paths, wherein the TxAS configuration is selected based at least in part on the determining (Clevorn [0117] terminal 300 can utilize multiple transmit antennas to transmit between 1 and 4 spatial layers by using a precoding matrix, which may be chosen from a pre-defined codebook by the eNodeB and signaled to the communications terminal 300 in the uplink scheduling grant. To facilitate the channel estimation at the eNB that allows to select the appropriate precoding matrix, for the SRS transmission and for the layer-to-antenna mapping during the precoding operation, an antenna may be identified by its (logical) antenna port number (e.g., ports 20 and 21 for two available transmit antennas and ports 40, 41, 42, and 43 for four available transmit antennas)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Clevorn’s system for multi layers transmission into Gaal’s antenna switching as modified by Choi with a motivation to make this modification in order to achieve efficient and reliable transmission (Clevorn, [0056]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415